 Case 18-22505       Doc 176   Filed 06/12/19 Entered 06/12/19 17:24:42    Desc Main
                                Document     Page 1 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

In re:                                   )     Chapter 11
                                         )
PON GROUP, LLC,                          )     Case No. 18-22505
                                         )
                     Debtor.             )     Honorable A. Benjamin Goldgar
                                         )
                                         )     Courtroom 642

                           DEBTOR’S STATUS REPORT

         Pon Group, LLC (the “Debtor”) provides this Status Report with respect to

pending matters in this Chapter 11 case:

                                   BACKGROUND

         1.    On August 9, 2018 (the “Petition Date”), the Debtor filed a petition for

relief under Chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq., as amended (the “Bankruptcy Code”). The Debtor continues to manage and

operate its business as a debtor in possession pursuant to sections 1107 and 1108 of

the Bankruptcy Code.

         2.    The   Debtor has substantially all of        the rights, powers and

responsibilities of a trustee in bankruptcy pursuant to 11 U.S.C. § 1107(a). No

creditors’ committee has been appointed in the Debtor’s Chapter 11 case (the

“Case”), and no trustee or examiner has been appointed.

         3.    On January 3, 2019, the Court entered an order (the “Sale Order”)

[ECF. No. 72] authorizing the Debtor’s sale of the real property located at 951-961

W. Thorndale Ave., Bensenville, IL 60106 (the “Property”). On January 17, 2019,

the sale of the Property closed. The Debtor paid the allowed secured claim of
    Case 18-22505       Doc 176   Filed 06/12/19 Entered 06/12/19 17:24:42   Desc Main
                                   Document     Page 2 of 7


Associated Bank in full, pursuant to paragraph 6 of the Sale Order. The Debtor also

established with JP Morgan Chase Bank three “fiduciary accounts” for the balance

of the Property sale proceeds: (1) Acct. No. 5787 for the benefit of Leaf Capital in the

amount of $186,567.36; 1 Acct. No. 5795 for the benefit of Nexgen in the amount of

$630,534.26; 2 and Acct. No. 5803 for the benefit of Pon Group in the amount of

$2,339,198.23 (collectively, the “Property Sale Proceeds Deposit Accounts”).

     4.        The Debtor continues to own and operate two residential real properties: a

townhome in Itasca, Illinois (the “Itasca Property”) and a condominium in the John

Hancock Building in Chicago, Illinois (the “Hancock Property”).

                                  PLAN OF REORGANIZATION

          5.      On February 22, 2019, the Debtor filed its Plan of Reorganization.

[ECF No. 105]. The Plan treats all claims and interests as unimpaired and proposes

to pay all creditors the allowed amount of their claims with interest on the later of

the effective date of the Plan or the date the creditor’s claim becomes an allowed

claim. The Debtor was in process of preparing a Disclosure Statement for the Plan

but has deferred filing the same pending the resolution of the Debtor’s objection to

the amended claim of Associated Bank. If the Associated Bank amended claim were

allowed, the Plan of Reorganization would have to be dramatically revised, and

notice would have to be provided to all other creditors of Pactrans Air & Sea, Inc. to


1
   The Debtor paid the Leaf Capital settlement from this account. The balance as of
April 30, 2019 was $186,604.12.
2  Pon Group is the residual beneficiary of the Leaf Capital and Nexgen accounts.
The Debtor intends to file objections to the Leaf Capital and Nexgen claims and
challenge the secured status of such claims. The Debtor expects to recover
substantial portions of the Leaf Capital and Nexgen accounts.


                                              2
 Case 18-22505    Doc 176    Filed 06/12/19 Entered 06/12/19 17:24:42     Desc Main
                              Document     Page 3 of 7


provide them with the opportunity to file claims against the estate. This would

effectively convert the Plan from one of full payment to one of pro rata distribution.

Once the Associated Bank claim objection is resolved, the Debtor will either proceed

to seek this Court’s confirmation of the Plan or modify the Plan and seek

confirmation of the modified plan.

                                CLAIM OBJECTIONS

      6.     The Debtor has filed a number of objections to Claims filed against the

Estate:

      7.     Leaf Capital: The Debtor objected to the claims filed by Leaf Capital

relating to various equipment leases. The Debtor and Leaf resolved the Objection

through a Settlement Agreement approved by the Court [ECF No. 151]. The Debtor

fully paid Leaf Capital from Acct. No. 5787.

      8.     DuPage County Tax Collector: The Debtor objected to the DuPage

County Tax Collector Claim for real estate taxes. The DuPage claim was paid at the

closing of the sale of the Property, and the Court has entered an order disallowing

the claim. [ECF No. 164].

      9.     Pactrans Creditor Claims: The Debtor objected to a number of

claims filed against the estate on the grounds that these were claims against the

Debtor’s affiliate, Pactrans Air & Sea, Inc., not the Debtor. The Court sustained the

objection to several of these claims [ECF Nos. 162 & 163]. The objection to the claim

of Senko USA, Inc. remains pending. (The Debtor also objected to the validity of the

Senko USA, Inc. claim on the grounds that Senko is obligated to the Debtor’s

affiliates and has no claim against the Debtor or the Affiliates) [ECF No. 137]. The


                                          3
 Case 18-22505    Doc 176    Filed 06/12/19 Entered 06/12/19 17:24:42     Desc Main
                              Document     Page 4 of 7


Debtor requests the Court’s entry of an order sustaining the objection because

Senko USA, Inc.’s claim does not set forth a plausible claim that the Debtor was an

alter ego, and Senko USA, Inc. was a debtor of the Debtor’s affiliates—not a

creditor.

      10.    American Metro Bank Settlement/Stay Relief Motion: American

Metro Bank holds several claims secured by liens on the Itasca Property, the

Hancock Property, and a certificate of deposit. The Debtor contends that these

claims are fully secured and that there is equity in the Itasca Property and the

Hancock Property. The Debtor and American Metro Bank entered into a proposed

settlement agreement to pay American Metro Bank a discounted amount of the

claims, achieved by waiving claims for default interest and late fees. Moreover, the

settlement benefits the estate, because even at the contract interest rate, the estate

is incurring a negative spread between its return on invested funds and interest

accruing on the claims [ECF No. 99]. Associated Bank objected to the settlement,

contending that it has an interest in the Property Sale Proceeds Deposit Accounts to

secure payment of its claims against Pactrans Air & Sea, Inc., Alexander Pon, and

Kitty Pon [ECF No. 121]. As a result of the delay in the approval of the Settlement,

the estate has incurred avoidable interest expense that has diminished the estate

[ECF No. 128 & 129]. Moreover, American Metro Bank has now filed a motion for

stay relief, which threatens the estate with the additional administrative expenses

and the loss of the equity in the Itasca Property and the Hancock Property [ECF

No. 121]. The Debtor requests that the Court overrule the Associated Bank




                                          4
 Case 18-22505    Doc 176    Filed 06/12/19 Entered 06/12/19 17:24:42      Desc Main
                              Document     Page 5 of 7


objection, approve the proposed settlement agreement, and authorize the payment

of the American Metro Bank compromised claim.

      11.    Associated Bank Claims: Associated Bank held a first mortgage on

the Property to secure payment of a real estate promissory note executed by the

Debtor. Associated Bank filed its original claim in the bankruptcy case in the

amount of $5,560,412.75 [Claim No. 6]. The Debtor paid this claim in full, including

postpetition interest, attorneys’ fees and other collection costs at the closing of the

sale of the Property, based upon a payoff agreement in which Associated Bank

agreed to accept a stated amount and release its lien against the Property. On

February 4, 2019, Associated Bank filed an amended claim against the estate in the

amount of $8,554,565.92 [Claim No. 21]. This claim reflected judgments obtained

against Pactrans Air & Sea, Inc., Alexander Pon, and Ketty Pon, which Associated

Bank contended were secured by a charging order against any distributions that

might be made on account of Alexander Pon and Ketty Pon’s equity security interest

in the Debtor. Subsequently, on March 7, 2019, Associated Bank filed a further

amended claim in which it asserted that the judgment obtained against Pactrans

Air & Sea, Inc., Alexander Pon, and Ketty Pon was secured by substantially all

assets of the Debtor’s estate, including the Property Sale Proceeds Deposit Accounts

[Claim 21-2]. The Debtor has objected to the Amend Claim No. 21-2 on the grounds

that, inter alia, it is barred by the res judicta effect of the state court judgment

entered against the Debtor, the release provision of the payoff letter, and the

Court’s Claim Bar Date Order, and that the claim otherwise fails to set forth




                                          5
 Case 18-22505     Doc 176   Filed 06/12/19 Entered 06/12/19 17:24:42     Desc Main
                              Document     Page 6 of 7


sufficient facts to allege a plausible claim that Pon Group is an alter ego [ECF No.

127].

        12.   Nexgen Capital: The Debtor and Associated Bank are challenging the

amount, validity, and priority of Nexgen’s claim and its interest in the Property sale

proceeds in Nexgen’s adversary and through the Debtor’s Objection to Claim.

Associated Bank has a parallel action pending in state court, wherein it is seeking

to recover property in which it claims a security interest from Nexgen. Nexgen was

not a “lender” but rather a merchant cash advance company that purchased future

receivables from the Debtor’s affiliate, Pactrans Air & Sea, Inc. When Pactrans

encountered financial difficulties, Nexgen failed to recover the total amount of

receivables sold, because no further future receivables were generated. The Debtor

contests Nexgen’s accounting of its receipts and disbursements and the

reasonableness of certain fees charged under the agreements. Moreover, since

Nexgen contends that it is not a lender, but a receivables purchaser, the Debtor

contends that Nexgen has no claim against the estate, because it assumed the going

concern risk of Pactrans’ continued business operations.

        13.   McKay Realty: The Debtor objected to the claim of McKay Realty (the

state court receiver), as it actually reflected a judgment against Pactrans Air & Sea,

Inc., an asset (not a liability of the estate), and all of the receiver’s fees and

expenses had been paid in full. The Court entered an order disallowing the Claim

[ECF No. 165].




                                          6
 Case 18-22505    Doc 176   Filed 06/12/19 Entered 06/12/19 17:24:42    Desc Main
                             Document     Page 7 of 7


      14.    Employee Claims. The Debtor intends to file an objection to certain

clams filed by employees shortly. Although the Debtor believes that certain of these

employees may hold allowable claims under federal and state labor law, the proofs

of claim do not contain sufficient information for the Debtor to make such a

determination. The Debtor plans to schedule an initial hearing on the Objection for

July 10, 2019.


Dated: June 12, 2019                         PON GROUP, LLC

                                             By: /s/ Paul M. Bauch
                                             One of Its Attorneys

Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604
Tel: (312) 588-5000
Email: pbauch@lakelaw.com




                                         7
